                                                                          lJSDC SDNY                    ,
                                                                          DOCUMENT
                                                                           ELECTRONICALL y FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                              DOC #: _ _ _---:---:----r=-::
                                                                           DATE FILED: '2 j"ol G, jo...O
 ------------------------------                  X


 UNITED STA TES OF AMERICA                                 \/..,"IV'v.J
                                                         [PROPO~ ORDER
                     - V. -
                                                         19 Cr. 345 (KMW)
 CHRISTOPHER ACOSTA,

             Defendant.


 ------------------------------                  X




                   WHEREAS, with the defendant's consent, his guilty plea allocution was made

before a United States Magistrate Judge on February 18, 2020;

                   WHEREAS , a transcript of the allocution was made and thereafter was transmitted

to the District Court; and

                   WHEREAS, upon review of that transcript, this Court has determined that the

defendant entered the guilty plea knowingly and voluntarily and that there was a factual basis for

the guilty plea;

                   IT IS HEREBY ORDERED that the defendant's guilty plea is accepted.

SO ORDERED:

Dated:             New York, New York
                     l - 2S      , 2020



                                                THE HONORABLE KIMBA M. WOOD
                                                UNITED STATES DJSTRICT JUDGE
                                                SOUTHERN DISTRICT OF NEW YORK
